UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB X ANNUAL REPORT UNDER SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR the fiscal year ended January 31, 2001 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13635 SFG FINANCIAL CORPORATION F/K/ASFG CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 13-320894 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 255 Executive Drive, Suite 408 Plainview, NY 11803 (Address of principal executive offices) (516) 349-9100 (Issuer’s telephone number) 85 Amherst Street, Garden City, New York 11530 (Former name or former address, if changed since last report) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $0.001 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes X No Issuer’s revenues for the most recent fiscal year: $11,012.00 The aggregate market value of voting stock held by non-affiliates of the Registrant cannot be easily determined. As of January 31, 2001, the Registrant had 4,026,856 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one) Yes No X TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 3 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 4 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 ITEM 7. FINANCIAL STATEMENTS 5 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 5 ITEM 8A CONTROLS AND PROCEDURES 5 ITEM 8B OTHER INFORMATION 6 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 6 ITEM 10. EXECUTIVE COMPENSATION 7 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 7 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 8 ITEM 13. EXHIBITS 8 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 9 SIGNATURES 10 2 PART I Item 1. Description of Business SFG Financial Corporation (the “Company”) until August 4, 2000, known as SFG Corporation, was incorporated in Delaware on November 9, 1983.SFG Financial Corporation operates as a holding company. Stratford Financial Corp (SFC) is a wholly owned subsidiary of SFG Financial Corporation. Empire Asset Management Corp. is a wholly owned subsidiary of Stratford Financial Corp. SFC is an independent third party lessor specializing in computer and general equipment leasing. Through its wholly owned subsidiary, Empire Asset Management Corp (EAMC), it offers leases on selected IBM computer peripheral equipment. EAMC also seeks to earn fees through the brokerage of lease and finance transactions. The Company provides no products or services and has continued to seek a suitable merger partner. On November 15th of 2000, it acquired for 500,000 shares of common stock Franchise Consultants Group Inc., of Buffalo, New York, a start up business that provides clients with assistance in identifying potential franchising opportunities and helps them in completing the franchise application process as well as providing them with the requisite financing. The Company has no patents, trademarks, licenses, franchises, or concessions. The Company had no backlog of orders as of January 31, 2001. The Company employs one person on a full time basis. The Company considers its relations with its employee to be good. The employee is not represented by a collective bargaining agreement or other obligations. Item 2. Description of Property The Company’s offices consist of 150 feet of space and are located in Garden City, New York. This space is available without a lease and without cost to the company. Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders No matters have been submitted to a vote of security holders during the fiscal year ending January 31, 2001. 3 PARTII Item 5. Market for Common Equity and Related Stockholder Matters The Company’s Common Stock trades on the Electronic Pink Sheets under symbol SFGC, The Pink Sheets is a centralized quotation service that collects and publishes market maker quotes for OTC securities in real time. The approximate number of holders of the Company’s common Stock at January 31, 2001 was 405. The following table reflects the high and low prices on a quarterly basis for the fiscal years ended 2001 and 2000. Fiscal2001 Fiscal 2000 Quarter ended High Low High Low April 30 0.06 0.06 0.88 0.25 July 31 1.03 0.50 0.38 0.38 October 31 0.50 0.50 0.51 0.06 January 31 1.25 0.50 0.06 0.06 The quotation shown may reflect inter-dealer prices, without mark-up, markdown and may not represent actual transactions. Registrant has not paid a cash dividend on its Common Stock and does not contemplate paying any cash dividends on its common stock in the near future. Item 6. Management’s Discussion and Analysis or Plan of Operation Forward –Looking Statements The information in this report contains forward-looking statements. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with the consolidated financial statements of SFG Financial Corporation, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. 4 Plan of Operation Fiscal 2001 Compared to Fiscal 2000 Revenues decreased to $11,012.00 in fiscal 2001 from $211,535.00 in fiscal 2000. The decrease in revenues can be attributed to our inability to develop the new sources of debt and equity necessary for originating operating and finance leases as well as the continued erosion in the value of the revenues that could be generated by remarketing, lease extensions or equipment sales from our existing portfolio. The Company does not have the resources to compete in an increasingly competitive marketplace and is dependent on business from one large client. Liquidity and Capital Resources The financial position of the company remained tenuous during the fiscal year. Management has struggled to operate with limited resources as it attempted to identify a potential merger partner either in its current business or in another field. The Company does not expect its financial position to improve unless it is able to identify and complete a merger with a more substantial entity. We believe at least $30,000 is needed to continue for a period of approximately for a period of 12 months. It has not been determined if additional funding will be required for the franchise business related activities. There can be no assurance that the Company will be able to improve its financial position even if the above stated objective is met. Item 7. Financial Statements Financial Statements appear at the end of this report. Item 8. Changes In and Disagreements with Accountants And Financial Disclosure None Item 8A. Controls and Procedures As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act).Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are ineffective to insure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is:(1) accumulated and communicated to our management, including our chief executive officer and chief financial, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed summarized and reported within the time periods specified in the Commission’s rules and forms.Management has concluded that the Company’s disclosure controls and procedures need to be improved significantly, primarily by finding ways to assure that our reports to the SEC are filed on a timely basis. While the Company does not currently have any material operations, if it were to commence or undertake material operations or transactions, the Company would need to take prompt action to institute such controls and procedures to insure compliance. 5 There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 8B. Other Information None Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with 16(a) of the Exchange Act The following table sets forth the names and ages of all directors and executive officers of the Company and the positions in the Company held by them. Name Age Position Bruce Stephens 58 Chief Executive Officer and Secretary Michael Frey 55 Director John A. Dugan 68 Director Bruce Stephens was appointed as Chief Executive Officer and Secretary of SFG upon the closing of the Merger.Mr. Stephens has, for more than the past five years, been acting as a consultant in the areas of electronic order entry and execution trading systems for early stage hedge funds, traders and others. Michael Frey was Chief Executive Officer, Chairman and a Director of COESfx from its formation until his resignation upon the closing of the Merger, at which time he was appointed a Director of SFG. Mr. Frey was the founder and President of A.J. Michaels & Company from1987 to1998. Mr. Frey also founded two securities clearing firms and was the founder of the S.O.E.S Training Center, a learning facility specializing in the formal application of the NASDAQ Small Order Execution System (S.O.E.S). John A. Dugan has served in various positions with SFG since 1986, including Executive Vice President, Secretary and Treasurer. He became a Director in January 1988. In 1996, he was appointed Chairman and Chief Executive Officer and he resigned such positions upon the closing of the Merger. He was a marketing executive having worked at the Service Bureau Corporation, a former Division of the IBM Corporation, from 1967 to 1969. He later joined DPF Incorporated, then a New York Stock Exchange Company, serving in various positions including Vice President Asset Management, from 1970 to 1984. Mr. Dugan graduated from the United States Naval Academy. 6 (b) Significant Employees None (c) Family Relationships None (d) Involvement in certain legal proceedings None (e) Audit committee financial expert None Item 10. Executive Compensation Summary Compensation Table The following table sets forth all compensation paid in respect of our Chief Executive Officer and those individuals who received compensation in excess of $100,000 per year (collectively, the "Named Executive Officers") for our last two completed fiscal years. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Non-qualified Deferred Compensation Earnings All other compensation Total ($) ($) ($) ($) ($) ($) ($) ($) Bruce Stephens 2001 $13,100 NA $13,100 CEO 2000 $53,621 NA $53,621 On June 28, 1993 the Board of Directors approved the Company’s Stock Option Plan which covers 2,500,000 shares of the Company’s Common Stock. No shares have been exercised under this plan since its inception and no options are outstanding. This plan will expire in June 2003 and will not be renewed. There are no other forms of compensation outstanding. Item 11. Security Ownership of Certain Beneficial Owners and Management The following table contains information as of January 31, 2001 as to the beneficial ownership of the Company’s Common Stock (the only class Outstanding) by each person or entity who was the beneficial owner of more than 5% of the outstanding shares of that class, each person who is a director or officer of the Company and all persons as a group who are officers and directors of the Company and as to the percentage of outstanding shares held by them at January 31, 2001 7 Name and Address of Shares Percentage of Ownership (1) Sol Dorfberger 270,000 6.70% 2323 Quentin Road Brooklyn, New York 11220 Bruce Stephens 253,500 6.29% 85 Amherst Street Garden City, New York 11530 Anthony S. Pintauro 477,125 11.85% 18 Maunekea Street Sag Harbor, New York 11963 Laurence D. Levin 253,500 6.29% 1621 Covington Road Yardley, PA 19067-0962 Nicholas Gugliuzza 500,000 11.71% 527 Meadow Drive Buffalo, New York 14224-1517 All Directors and Officers 730,625 18.44% (1) Shares shown in this table are owned of record and/or beneficially. (2) No options, warrants, rights, conversion privileges or similar obligations exist. Item 12. Certain Relationships and Related Transactions None Item 13. Exhibits Number Description 31.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(a) nor Rule 15d-14(a) of the Exchange Act* 32.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code * * Filed herewith 8 Item 14. Principal Accountant Fees and Services Fiscal Year 2000 Fiscal Year 2001 1. Audit Fees $3,750 $3,750 2. Audit Related Fees None None 3. Tax Fees None None 4. All Other Fees None None 5. No audit committee 6. None 9 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SFG FINANCIAL CORPORATION By: /s/ Bruce Stephens Name: Bruce Stephens Title: Chairman and Chief Executive Officer and Principal Accounting Officer Dated: September28, 2007 In accordance with the Exchange Act, this report has been signed by the following persons on behalf of registrant and in the capacities and on the dates indicated. By: /s/ Bruce Stephens Name: Bruce Stephens Title: Chief Executive Officer and Secretary By: /s/ Michael Frey Name: Michael Frey Title: Director By: /s/ Ralph Balzano Name: Ralph Balzano Title: Director 10 SFG FINANCIAL CORPORATION AND SUBSIDIARIES GARDEN CITY, NEW YORK CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONTENTS Page Independent auditor’s report F-2 – F-3 Financial statements: Consolidated balance sheets F-4 Consolidated statements of operations F-5 Consolidated statements of shareholders’ equity (deficiency) F-6 Consolidated statements of cash flows F-7 Notes to consolidated financial statements F-8 – F-11 F-1 ACCOUNTING SERVICES TAX CONSULTANTS Michael Masters & Co. CERTIFIED PUBLIC ACCOUNTANTS 175 MEMORIAL HIGHWAY, SUITE 2-10 NEW ROCHELLE, NEW YORK 10801 (914) 632-1695FAX(914) 632-2142 MICHAEL MASTERS, C.P.A. ASSOCIATE KENNETH PALMASANO, C.P.A. MARK RINGEL, C.P.A INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Stockholders SGF Financial Corporation and Subsidiaries Garden City, New York We have audited the consolidated balance sheet of SFG Financial Corporation and Subsidiaries as of January 31, 2001, and the related Statements of Operations, Shareholders’ Deficiency and Cash Flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of SFG Corporation and Subsidiaries as of January 31, 2000, were audited by other auditors whose report dated March 8, 2000 on those statements included an explanatory paragraph describing conditions that raised substantial doubt about the Company’s ability to continue as a going concern discussed in Note #9 to the financial statements. We conducted our audit in accordance with generally accepted auditing standards. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides reasonable basis for our opinion. In our opinion, the January 31, 2001 financial statements referred to above present fairly, in all material respects, the financial position of SFG Financial Corporation and Subsidiaries as of January 31, 2001, and the results of its operations and its cash flows for the year then ended in conformity with generally accepted accounting principles F-2 ACCOUNTING SERVICES TAX CONSULTANTS Michael Masters & Co. CERTIFIED PUBLIC ACCOUNTANTS 175 MEMORIAL HIGHWAY, SUITE 2-10 NEW ROCHELLE, NEW YORK 10801 (914) 632-1695FAX(914) 632-2142 MICHAEL MASTERS, C.P.A. ASSOCIATE KENNETH PALMASANO, C.P.A. MARK RINGEL, C.P.A The accompanying financial statements have been prepared assuming that the Company will Continue as a going concern- As discussed in Note #9 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency. Those conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note #9. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Michael Masters & Co. Michael Masters & Co. Certified Public Accountants New Rochelle, New York April 22, 2002 F-3 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2001 2000 ASSETS Current Assets Cash on hand $ 10,192 $ 41,173 Total Current Assets 10,192 41,173 Total Assets 10,192 41,173 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 112,095 111,791 Due to officers 845 2,711 Sales tax payable 221,692 221,943 Total Liabilities 334,632 336,445 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 shares authorized; 4,026,856 and 3,226,856 shares issued and outstanding at January 31, 2001 and 2000, respectively 4,027 3,227 Additional paid in capital 2,281,650 2,062,167 Retained earnings (2,610,117 ) (2,360,666 ) Total Stockholders' Equity (Deficiency) (324,440 ) (295,272 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 10,192 $ 41,173 The accompanying notes are an integral part of the financial statements. F-4 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR YEARS ENDED JANUARY 31, 2001 2000 Revenue: Rental income $ 11,512 $ 121,918 Residual income - 75,423 Sale of equipment - 14,194 Loss on investment (500 ) - Total Revenues 11,012 211,535 Operating Expenses Professional fees 51,462 2,530 Administrative expenses 39,046 57,380 Salaries 13,100 53,621 Interest - 25,806 Leasing Expenses - 6,584 Rent - 1,950 Consulting fees 156,700 134,400 Total Operating Expenses 260,308 282,271 Income (Loss) From Operations (249,296 ) (70,736 ) Provision for Taxes New York State corporate taxes 155 853 Net Income (Loss) $ (249,451 ) $ (71,589 ) Earnings Per Share $ (0.07 ) $ (0.02 ) Weighted Average of Number of Common Shares Outstanding 3,411,856 2,942,899 The accompanying notes are an integral part of the financial statements. F-5 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIENCY) FOR THE YEARS ENDED JANUARY 31, 2 COMMON STOCK CAPITAL IN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at February 1. 1999 2,855,856 $ 2,856 $ 1,693,450 $ (2,289,077 ) Shares issued for services 100,000 100 99,900 - Shares issued to retire debt 271,000 271 268,817 Net Income (Loss) for year ended January 31, 2000 - - (71,589 ) Balance at January 31, 2000 3,226,856 3,227 2,062,167 (2,360,666 ) Shares issued for services 85,000 85 29,698 - Prior Period Adjustment 150,000 150 124,850 - Shares issued as return on investment 65,000 65 64,935 - Shares issued for investment 500,000 500 - - Net Income (Loss) for year ended January 31, 2001 - - - (249,451 ) Balance at January 31, 2001 4,026,856 $ 4,027 $ 2,281,650 $ (2,610,117 ) The accompanying notes are an integral part of the financial statements. F-6 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS AS OF JANUARY 31, 2001 2000 Cash flow from operating activities: Net income (loss) $ (249,451 ) $ (71,589 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on sale of assets (13,399 ) Common stock issued fro services 95,283 100,000 Changes in assets and liabilities: Increase (decrease) in Assets: Due from officers - 560 (Increase) decrease in Liabilities: Accounts payable and accrued expenses 304 14,545 Advance rentals - (9,174 ) Due to officers (1,866 ) (276 ) Sales tax payable (251 ) (63 ) Net cash provided by operations (155,981 ) 20,604 Cash flow from investing activities: Proceeds from sale of fixed assets - 13,399 Cash provided from (for) investing activities - 13,399 Cash flow from financing activities: Payments of long term debt (2,063 ) Sale of common stock 125,000 - Cash flow provided from (for) financing activities 125,000 (2,063 ) Net increase in cash and cash equivalent (30,981 ) 31,940 Cash and cash equivalents at beginning of year 41,173 9,233 Cash and cash equivalents at end of year $ 10,192 $ 41,173 The accompanying notes are an integral part of the financial statements. F-7 1.Organization and significant accounting policies: Summary of accounting policies This summary of accounting policies of SFG Financial Corporation and Subsidiaries (the Company) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for the integrity and objectivity of the financial statements. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Basis of consolidation The consolidated financial statements include the accounts of SFG Financial Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Leasing arrangements The Company’s leasing operations consist of operating leases of computers and peripheral equipment. The Company recognizes rental income, as earned, over the lives of the leases. Asset sales and remarketing agreements In prior years, the Company acquired equipment and the related leases thereon and immediately or shortly after acquisition, sold them for their tax benefits to third party investors. Concurrent with the sales, the Company entered into remarketing agreements with the investors whereby it agreed to use its best efforts to remarket the equipment on behalf of the investors at the end of the original lease terms. As payment for these services the Company receives a portion of the future amounts received from the remarketing of the equipment. These revenues are recorded as residual income when collected. No residual income was collected in the year ended January 31, 2001. Equipment under operating leases and furniture and equipment Equipment under operating leases and furniture and equipment are stated at cost. Expenditures for major renewals and betterments that extend the useful life of property and equipment are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. January 31, 2001 2000 Equipment under operating leases $ 335,907 $ 335,907 Furniture and equipment 1,655 1,655 337,562 337,562 Accumulated depreciation 337,562 337,562 Net $ 0 $ 0 F-8 Net income (loss) per common share Net Income (loss) per Common Share is computed using the weighted average number of common shares outstanding each period. Cash and cash equivalents For purposes of reporting the statements of cash flows, cash and cash equivalents include money market accounts and all highly liquid debt instruments purchased with maturity of three months or less. Earnings per share Earnings per share are based on the weighted-average number of shares of common stock outstanding in each year. The Company maintains a capital structure which consists of capital stock and includes no potential for dilution via conversions, exercise of options, or other arrangements that would increase the number of shares outstanding. Income taxes Income taxes are provided for the tax effects of transactions reported in the Financial Statements and consist primarily of taxes currently due. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from these estimates. 2.Note payable Note payable beneficially to a director and shareholder at January 31, 1999 was $271,151. The note was dated October 29, 1996 in the original amount of $275,000 with 9.55% interest payable in 360 monthly installments and principal and interest of $2,322. On January 31, 2000, the note paid in full exchange for 271,000 shares of common stock. The balance of the note prior to exchange for common stock was $269,088. 3.Related party transactions Lease The Company leases office space on a month-to-month basis from an officer of the Company. The Company paid no rent for the year ended January 31, 2001 and paid 41,950 for the year ended January 31, 2000. Consulting Agreements The Company paid $156,700 and $134,00 during the years ended January 31, 2001 and 2000, respectively, to a material interested parties, officers, directors or advisors to the officers and directors for consulting and other fees. F-9 Note payable As discussed in note #2 a director and shareholder loaned $275,000 to the Company in 1996. This note was paid by an exchange of stock on January 31, 2000. Interest expense incurred on this note was $25,806 for the year ended January 31, 2000. Due from/to officers Balances represent non-interest bearing advances to/from officers and directors that have no specific repayment terms. 4.Major customers The Company was leasing to one customer. The lease expired in calendar 2000. 5.Income taxes The company files a consolidated tax return. Tax expense is allocated to the subsidiaries based on their portion of taxable income to consolidated taxable income. At January 31, 2001 the Company had net operating loss carryforwards of approximately $2,650,000 that expire January 31, 2010 and 2021. 6.Stock based compensation The Company has a stock option plan for employees and others who render services to the Company or its subsidiaries. Under the Plan the Company may grant options for up to 2,500,000 shares of common stock. The exercise price of each option will be fixed by the Board of Directors but shall not be less than the fair market value per share for the Company’s stock on the date of the grant. The Board shall determine the term of the options; however, options to 10% or more shareholders shall not be exercisable more than five years after the date of granting the option. As of January 31, 2001 and 2000 there were no options granted. 7.Common stock transactions In the year ended January 31, 2001 The Company sold 150,000 shares to an outside investor and issued 65,000 shares to pay off a previous investment. These transactions were intended for the purpose of preserving capital or providing additional capital needed. 8.Loss on investment On November 15, 2000 the Company entered into an agreement with Franchise Consultants Group, Inc. (FCG) in which SFG would exchange 500,000 shares of common stock for 100% of FCG stock. The merging of the two companies was intended to provide FCG with the capital needed to make acquisitions of companies that were potential franchise candidates. By January 31, 2001, Management had decided that the arrangement was not viable. Therefore, the agreement between the two companies was terminated, and the amount of the investment was written off as a loss. The loss was computed based on the 500,000 shares at the stated price par value of $0.001 per share. F-10 9.Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. The accompanying financial statements show recurring losses from operations and that liabilities exceed assets by $324,000 and $295,272 at January 31, 2001 and 2000 respectively.The operating leases of the Company terminated in 2000.The Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There are no assurances that a merger will be completed. F-11
